Citation Nr: 0327614	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  97-34 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1976.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for a right 
shoulder disability, asthma, and hypertension.  In January 
1999, the veteran testified at a Board video hearing.  

In a March 1999 decision, the Board denied service connection 
for asthma.  The remaining issues of service connection for a 
right shoulder disability and hypertension were remanded to 
the RO for additional evidentiary development.

While the matter was in remand status, in a November 2000 
rating decision, the RO granted service connection for 
degenerative joint disease and a scar of the right shoulder.  
The RO assigned initial 20 and 10 percent ratings, 
respectively, for the right shoulder degenerative joint 
disease and scar.  The award of service connection for these 
disabilities constitutes a full award of the benefit sought 
on appeal as to the issue of service connection for a right 
shoulder disability.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  Neither the veteran nor his 
representative submitted a jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level within the applicable time period.  
Thus, those issues are not currently in appellate status.  
Id.

In a September 2003 letter, the veteran was advised that he 
was entitled to an additional hearing as the Veterans Law 
Judge who conducted the January 1999 video hearing was no 
longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2003).  Later that month, the 
veteran indicated that he did not wish to attend another 
hearing and asked that his case be considered based on the 
evidence of record.  




FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
hypertension is causally related to his service-connected 
post-traumatic stress disorder (PTSD).  


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which has since been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The Board 
has considered the VCAA with regard to the issue on appeal 
but finds that no further action is required at this time, 
given the favorable decision below.

I.  Factual Background

The veteran's service medical records are negative for 
pertinent complaints or findings, including hypertension or 
elevated blood pressure readings.  At a February 1973 
reenlistment medical examination, his blood pressure was 
118/80, and his heart and vascular system were normal on 
clinical evaluation.  At his January 1976 military discharge 
medical examination, the veteran's blood pressure was 110/72.  
His heart and vascular system were normal on clinical 
evaluation.  On a report of medical history, the veteran 
denied high or low blood pressure.  

In December 1980, the veteran was hospitalized for treatment 
of a right shoulder disability.  The hospitalization report 
is negative for notations of elevated blood pressure or 
hypertension.  A review of the veteran's systems at the time 
of admission was normal.  

In December 1994, the veteran filed a claim of service 
connection for PTSD.  His application is silent for 
complaints pertaining to hypertension.  In support of his 
claim, he submitted a private November 1994 examination 
report which is negative for complaints or findings of 
hypertension.  At a November 1995 VA psychiatric examination, 
the veteran reported a history of neck and spine injuries, 
but made no mention of hypertension.  The diagnosis was PTSD.  
In a January 1996 rating decision, the RO granted service 
connection for PTSD.  An initial 50 percent rating was 
assigned.  

VA outpatient treatment records for the period of January 
1996 to January 1997, show that in June 1996, hypertension 
was noted and lifestyle modifications were discussed.  In 
August 1996, it was noted that the veteran's hypertension had 
been present for the past two years.  In December 1996, the 
veteran claimed that he had had hypertension since Vietnam.  

Several days later in December 1996, the veteran filed a 
claim of service connection for several disabilities, 
including hypertension.  He claimed that he had had increased 
blood pressure in service.  

In support of his claim, the RO obtained private treatment 
records from Kaiser Permanente, dated from January to June 
1995.  These records are negative for notations of 
hypertension.  

In January 1999, the veteran indicated that he wished to 
withdraw his claim of service connection for hypertension on 
a direct basis.  Rather, he indicated that he wished to 
pursue his claim of service connection for hypertension on a 
secondary basis as he believed that his hypertension was 
secondary to his service-connected PTSD.  

Additional VA clinical records, dated from October 1996 to 
November 2001, show continued treatment for hypertension.  
None of these records contains any opinion regarding the 
etiology of the veteran's hypertension.

At a VA medical examination in February 2001, the veteran 
claimed that he had developed high blood pressure in Vietnam.  
He stated that he could not recall diastolic or systolic 
numbers, but indicated that he nonetheless knew that his 
blood pressure had been "very high."  He reported that he 
had experienced dizziness and nose bleeds in service, which 
doctors attributed to high blood pressure.  The veteran 
claimed, however, that his doctors refused to treat his high 
blood pressure.   The veteran further claimed that he was 
seen in numerous doctors offices between 1960 and 1990 and 
was told monthly that his blood pressure was "quite high;" 
however, he indicated that the first time he was treated for 
high blood pressure was about four years ago.  After 
examining the veteran and reviewing his claims folder in 
detail, including the service medical records, the examiner 
concluded that the veteran did not have hypertension in 
service.  He further indicated that there was not a known 
connection in the medical literature between hypertension and 
the coexistence of a psychiatric disorder, including PTSD.

The veteran underwent VA psychiatric examination in March 
2002.  In the examination report, the examiner indicated that 
he was not aware of any well-documented connection in the 
psychological literature between PTSD and hypertension.  
Furthermore, he noted that the veteran's PTSD was moderate at 
best and was intertwined with a longstanding personality 
disorder.  As a result of these factors, he indicated that he 
could not make an association between the veteran's 
hypertension and his PTSD.  

The veteran was afforded another VA medical examination in 
May 2002, at which he again claimed to have developed 
hypertension in Vietnam.  He indicated that every time his 
blood pressure was checked in service it was high; despite 
this fact, he was never put on treatment for hypertension.  
The veteran also claimed that he had gained 75 pounds while 
he was in Vietnam.  The examiner indicated that he did not 
feel that medical literature indicated that there was a 
definitive connection between hypertension and PTSD; however, 
he noted that the veteran had a significant risk factor for 
the development of hypertension, i.e. obesity, and that he 
claimed to have gained this weight in service.  Thus, the 
examiner diagnosed hypertension, which he indicated was 
likely related to service, but not likely related to PTSD.  
The examiner indicated that the veteran's claims folder was 
not available for review.  

In an October 2002 VA memorandum, Christine Leyba, M.D., 
indicated that the veteran was under treatment at the VA 
clinic for PTSD.  She indicated that the "agitation, 
irritability, and general sense of arousal that is present in 
PTSD can certainly have an effect on blood pressure."  She 
indicated that it was "very possible" that the veteran's 
PTSD arousal symptoms had contributed to his hypertension.

In a February 2003 letter, Dr. Leyba indicated that the 
veteran had recently had an increase in his PTSD symptoms.  
She further indicated that "although there may not be any 
well defined connection between PTSD and hypertension in the 
psychological literature, the state of constant arousal 
experienced by sufferers of PTSD can certainly logically be 
assumed to have a potential contribution to hypertension."  

In a May 2003 letter, Dr. Leyba indicated that it was "well 
documented that PTSD causes an over activity of the 
sympathetic nervous system."  She indicated that it was also 
"well documented that an over activity of the sympathetic 
nervous system is one factor in hypertension."  She also 
claimed that there were "studies in the literature and 
ongoing that document a causal relationship between PTSD and 
hypertension."  She indicated that, therefore, the veteran's 
hypertension was "most likely secondary to his service-
connected PTSD."  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Additionally, where a veteran served continuously for a 
period of ninety days or more during a period of war or 
during peacetime after December 31, 1946, and certain chronic 
diseases, including cardiovascular-renal disease, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Moreover, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

As noted, the veteran claims that his current hypertension is 
causally related to his service-connected PTSD.

Initially, the Board notes that, although the veteran has 
repeatedly claimed that he developed hypertension in service, 
his service medical records do not support his contentions.  
Rather, the service medical records show that the veteran's 
blood pressure was within normal limits during service, 
including at his January 1976 military discharge medical 
examination.  Moreover, at the time of that discharge 
examination, the veteran specifically denied high blood 
pressure.  

The Board also notes that the record is conspicuously silent 
for any notation of hypertension for approximately 20 years 
after service.   Although the veteran has claimed that he 
visited numerous doctors in the years following service who 
told him at least once monthly that he had high blood 
pressure, he has failed to specifically identify any of these 
physicians, despite requests by the RO.  

In view of the foregoing, it is the conclusion of the Board 
that the veteran's hypertension was not present in service or 
within the first post-service year.  The Board also notes 
that there is no probative evidence linking the veteran's 
hypertension, first noted approximately 20 years after 
service separation, to his active service or any incident 
therein.  Although a VA examiner concluded in May 2002 that 
the veteran's hypertension was related to his service, that 
conclusion was clearly based on the veteran's false reports 
that he had gained 75 pounds in Vietnam.  This assertion, 
however, is flatly contradicted by the service medical 
records.  In fact, at the time of the veteran's June 1968 
enlistment medical examination, he weighed 172 pounds.  At 
the time of his January 1976 discharge examination, he 
weighed 165 pounds.  It is well settled that an opinion which 
is based on an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  
Thus, the Board finds that the May 2002 medical opinion is 
not probative and service connection on a direct basis is not 
warranted.  

With respect to the issue of service connection for 
hypertension on a secondary basis, the Board notes that the 
record contains conflicting medical opinions.  As set forth 
above, in a February 2001 VA medical examination report, the 
examiner indicated that there was not a known connection in 
the medical literature between hypertension and the 
coexistence of a psychiatric disorder, including PTSD.

Likewise, in a March 2002 VA psychiatric examination report, 
another examiner indicated that he was not aware of any well-
documented connection in the psychological literature between 
PTSD and hypertension.  Furthermore, he noted that the 
veteran's PTSD was moderate at best and was intertwined with 
a longstanding personality disorder.  As a result of these 
factors, he indicated that he could not make an association 
between the veteran's hypertension and his PTSD.  

Finally, in a May 2002 VA medical examination report, the VA 
examiner indicated that he did not feel that medical 
literature indicated that there was a definitive connection 
between hypertension and PTSD.  Thus, the examiner concluded 
that the veteran's hypertension was not likely related to 
PTSD.  
 
On the other hand, the record contains three letters from 
Christine Leyba, M.D., dated from October 2002 to May 2003.  
In these letters, Dr. Leyba indicates that the veteran's 
hypertension is most likely secondary to his service-
connected PTSD.  She based her conclusion on the fact that 
there were "studies in the literature and ongoing that 
document a causal relationship between PTSD and 
hypertension."  

In determining the probative weight to be assigned to the 
various medical opinions, the Board must consider factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  In that regard, the Board notes that 
all the medical professionals who submitted opinions are 
clearly competent to render an opinion as to the relationship 
between the veteran's hypertension and his service-connected 
PTSD.  The Board further observes that despite their 
contradictory conclusions, all of the examiners who submitted 
medical opinions claim to have based their conclusions on a 
review of the applicable medical literature.  

After considering these medical opinions, the Board is unable 
to assign more probative weight to the positive or negative 
medical opinions.  After reviewing the evidence in its 
entirely, it appears that that there is at least an 
approximate balance of positive and negative evidence 
regarding the merits of this issue.  With reasonable doubt 
resolved in favor of the veteran, service connection is 
warranted for hypertension on a secondary basis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



